Title: James Madison to Thomas Jefferson, 22 June 1812
From: Madison, James
To: Jefferson, Thomas


          Dear Sir June 22. 1812
          The inclosed letter was sent to me with a request that I wd forward it. The reason assigned was, that the one of which it is a duplicate, was presumed to have miscarried, no answerd answer to it having been recd. An answer will of course be expected.
          I inclose a Paper containing the Declaration of war &c. merely to supply a possible miscarriage of others usually recd by you. It is understood that the Federalists in Congs are to put all the strength of their talents into a protest agst the war, and that the party at large are to be brought out in all their force.
          It is impossible to say what effect will follow the assassination of Percival , . on In England it is doubted whether there will be a successor of the same kidney; whether Wellesley will be the man, with some modifications, not affecting the Character of the Cabinet; or whether he will be allowed to make one for himself, in which case it is supposed, he will bring in the Fox party. All this will depend on the  Prince, who it seems is ruled at present by Lady Herbert, who at the age of 60 years, has some secret fascination for his vitiated  caprice.
          Yrs affecyJames Madison
        